Title: To James Madison from Carlos Martínez de Yrujo, 13 October 1804
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
Baltimore. 13th Octr 1804
By the communications I have made to this Govt. and the translation of the Correspondence between H E Dn Pedro Cevallos & Mr Pinkney Minister of the US to H C M you are informed of the just motives H C M has for not ratifying the Convention pending between our two govts. except on certain conditions founded on the most rigourous Justice and necessary as well to the honor of his Sovereignty as to the protection of the interests of his subjects. That HM has the right to propose the alterations which he may judge proper—for these objects before the ratification, is indisputable, not only from the expression which is found in the 7th Article of the said Convention, which says, “The present Convention shall have no force or effect until it be ratified by the contracting Parties,” but from many other antecedent examples, as that which occurred at the exchange of Ratifications at Paris of the Treaty of Peace of 1763, of which I verbally informed you: and, lately, in the Treaty of limits between England & the UStates, the latter as is understood, having refused to ratify a part of it, in consequence of the acquisition of Louisiana.
By order of the King my Master I have renewed here the opposition made by his Majesty to the ratification of the said Convention except under the conditions which were proposed in Madrid to the before mentioned Minister of the US—one of which was the entire suppression of the 6th Art; of the Convention; but having recollected that from insisting on this point the consequence might be, the complete annulment of a Convention by which the king, My Master, animated by the Sentiments of Justice which charactarise him, desired to do Justice to the Citizens of the UStates, who might have sufferd during the last war by the excesses of his Commandants or subaltern Officers contrary to the existing Treaty and the Laws of Nations—and more & more to prove that the King my Master proceeds in this Affair with the Liberately [sic] and frankness which always mark his Conduct towards the US—I am authorised to say to you that HCM will accede to the ratification of the said Convention under the following conditions.
1st.   The Govt of the UStates will suppress or modify, as I proposed to you in one of my Letters in the Month of March past, the 11th Sec: of the Act of Congress of the 24th of Feby last, and on which H ES Dn Pedro Cevallos has made like complaints to the American Minister in Madrid; or, if it should be more agreeable to this Govt., it will declare to me in writing thro you that by the said 11th Sec: of the before mentioned act it had not intended to offer any insult to H C M. nor any aggression upon the Rights of his Sovereignty, and that the Executiv⟨e⟩ as the true interpreter of the said Law, shall declare that the object or intention of what is contained in the said Section is and ought to be only applicable to the Territory of the UStates and not to the Country belonging to and in the actual possession of H C M. it being well understood that until the Commission destined to the demarcation of limits shall have decided by common consent that the Territory claimed by the UStates did not belong to HM but to the said States they nor the President authorised by them shall make no change in it, nor publish Laws, nor establish Custom Houses, nor any other species of regulations in said Territory: but on the contrary that they should leave things in statu quo as they were before the resolution of Congress clomplained [sic] of—moreover there shall be given the corresponding notariety to this Act of Ratification on the part of the UStates, in a mode that without in any manner compromitting its dignity may prove that satisfactory explanations were given on this point to HCM.
2d.   H C M being informed that the mercantile operations of the Citizens of the US—out of which without doubt their reclamations will grow, have extended to the most distant possessions of HM as well in America as in the Philipine Islands and from the great distance of these points & the interruption to which the navigation to them is subjected during a great part of the year, the term of 18 Months prescribed to the Commissioners by the 3d Art. to receive all the reclamations must be short, it becomes necessary that this term should have a reasonable extension and this is requisite to the end that the subjects of the King living at so great a distance may draw the advantage which is due to them, from the before mentioned Convention.
3d   Altho as has been made apparent, by reasons which HM has not as yet seen combated—that the complete suppression of the 6 Art: would be comformable to entire Justice, nevertheless the king my Master will not oppose himself to the retention of the said Art: if an alteration is made in its phraseology, which, without diminishing the right of the US. should give more clearness to the intentions of HM contained in the sd Art: The 6th Art. should be expressed in terms nearly as follows.
“The before mentioned Plenipotentiaries not having been able to agree on the principle of the claims originating in the excesses of the Foreign Privateers, agents, Consuls or Tribunals in their respective Territories, Spain considering herself not responsible for these, as appears both from the circumstances and the time of the offense, as well as from the character of the Measures afterwards taken by the US. with France—and the US on the contrary claiming from Spain the amount of the Damages & inguries arising from that source both Govts. have expressly agreed that each Govt. reserve to itself (as is done by this Convention) not only for itself but also for its subjects & Citizens respectively all the rights which they may now have, it being well understood that the ratification by H.CM of the present Convention ought not nor shall not be considered as an acknowledgement on his part of any right on that of the US. to such reclamations & pretentions, nor as a renunciation by HM of the exceptions which result from the Conventions between France & the UStates.”
Under these Conditions which the King flatters himself will appear just to the American Govt., HM is ready to ratify the before mentioned Convention⟨,⟩ and from the moderation and even libera⟨lit⟩y so clearly manifested in these, it will remain appearant that if the sd Conventio⟨n⟩ should not take effect it ought not to be attributed to the want of frank & friendly dispositio⟨n⟩ on the part of the King my Master⟨.⟩ God preserve you man⟨y⟩ years—
Signed   The Marquis de Ca⟨sa⟩ ⟨Yrujo⟩
